DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 18-33, drawn to a method of preventing and/or treating muscle injuries or diseases, in the reply filed on 01/27/2022, is acknowledged.  
Applicant's election with traverse of human Synctin-1 (species of synctin protein), lentiviral particle (species of particle), gene encoding therapeutic protein or peptide (species of drug) and muscle dystrophy (species of muscle injury or disease), in the reply filed on 01/27/2022, is acknowledged.  
The traversal is on the ground(s) that the finding of lack of unity of invention was improper.  This is not found persuasive because the Applicant’s groups of inventions (see the 12/13/2021 Restriction Requirement) lack unity of invention in view of Galy et al [EP 3235828 A1], and further in view of Kimura [Molecular Therapy, 18(1), 2010, 206-213] 
The Applicant’s inventions are drawn to a (Group I) method of preventing and/or treating muscle injuries or diseases; and, (Group II) pharmaceutical compositions comprising virus particles pseudotyped with syncytin protein and packaging genes of interest. The Applicant’s election is drawn to drawn to a method of preventing and/or treating muscle injuries or diseases, with compositions comprising human Synctin-1, lentiviral particles and genes encoding therapeutic proteins or peptides, for the treatment of muscle dystrophy (previously discussed).
The instant inventions lack unity of invention over Galy, Kimura and Counsell, as Galy teaches lentiviral particles pseudotyped with synctin proteins and packaged with genes; Kimura teaches lentiviral vectors for delivery of microdystrophin genes; and, Counsell teaches lentiviral vectors for the delivery of the full dystrophin gene. See the 35 USC § 103 rejection over the cited art. The Applicant’s inventions lack unity of invention, and do not make a contribution over the prior art, in view of Galy, Kimura and Counsell.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28, 34-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 28) or invention (claims 34-36 and 38), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/27/2022.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transgene expression following intramuscular delivery in animal models of muscular dystrophies [Figures 1-15 and Example 2], does not reasonably provide enablement for “preventing” “muscle injuries or diseases” generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).[1] 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
            1) the quantity of experimentation necessary,
            2) the amount of direction or guidance provided,
            3) the presence or absence of working examples,
            4) the nature of the invention,
            5) the state of the prior art,
            6) the relative skill of those in the art,
            7) the predictability of the art, and
            8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1.         The nature of the invention, state and predictability of the art, and relative 
skill level

	Green teaches that there is no cure for the muscular dystrophies. Aggressive treatment is important to prevent and manage complications. This may include physical therapy and nutritional support. Meanwhile, scientists are searching for a cure or at least for ways to slow progression. Molecular genetic engineering seems to hold the most promise; however, once a child has been conceived with the genes for muscular dystrophy, the disease cannot be prevented [pages 5 and 6, sections entitled: “How is muscular dystrophy treated” and “How can muscular dystrophy be prevented”].
The breadth of the claims
The claims are broadly drawn to methods of preventing and/or treating muscle injuries or diseases comprising administering, to patients, pharmaceutical compositions comprising a therapeutic drug associated to a syncytin protein.
3.         The amount of direction or guidance provided and the presence or absence of working examples
The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful protocols for carrying out the invention as claimed, other than for transgene expression 
4.         The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.
Since the instant specification provides no limiting definition of the term “prevention”, the term will be interpreted expansively. The term “prevention” may vary widely in meaning, from “preventing” a disease from occurring to “preventing” it from progressing. Nor is the term limited by any time frame.
The claims are thus very broad insofar as they suggest that one will not experience the disease when taking the claimed agent; that should one get the disease, it will not worsen; or that following its treatment, it will not recur. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live. 
The Applicant is encouraged to remove the term “preventing” from claim 18.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Galy et al (EP 3235828 A1), in view of Kimura et al (Molecular Therapy, 18(1), 2010, 206-213) and further in view of Counsell et al (Scientific Reports, 7(44775), 2017, 1-10).
Galy taught the administration, to patients, of pharmaceutical (reads on therapeutically effective amount) compositions comprising lentiviral vectors (particles) pseudotyped with human syncytin 1 glycoproteins. The particles were packaged with genes, generally, and were useful in gene therapy (reads on a therapeutic drug (gene) associated to a protein (syncytin)). Additionally, Galy suggested syncytin vectors as useful in targeting tissue of the skeletal muscle, for muscle gene therapy (reads on treating muscle injuries or diseases) [abstract, 0013, 0019-20, 0051-0052, 0060-61, 0075].
Galy suggested targeting muscle tissue for muscle gene therapy, but was neither specific treating muscle dystrophy, nor administering a therapeutic gene for the treatment thereof, as elected. 
Kimura taught microdystrophin delivery, using lentiviral vectors, for the benefit of treating dystrophic muscles. The expression of the dystrophin gene resulted in a 
Counsell demonstrated that lentiviruses can be used for full-length dystrophin gene (a.k.a. DMD gene) therapy, which presents a significant advancement in the effective treatment of muscular dystrophy [abstract].
Since Galy generally taught genes packaged into lentiviral vectors, where targeting tissue of the skeletal muscle for muscle gene therapy, was suggested, it would have been prima facie obvious to one of ordinary skill in the art to have included, within Galy, the DMD gene, for the treatment of muscular dystrophy, as taught by Kimura and Counsell. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select DMD for incorporation into a lentiviral vector, based on its recognized suitability for its intended use as a gene therapy treatment of muscular dystrophy, as taught by Kimura and Counsell.
The ordinarily skilled artisan would have been motivated by Kimura’s teachings that lentiviral delivery of microdystrophin, and the expression of dystrophin, results in a significant amelioration of muscle pathophysiology, suggesting utility in treating muscular dystrophy [Kimura: abstract and introduction]. Furthermore, the ordinarily skilled artisan would have been motivated by Counsell’s teachings that lentiviruses can be used for full-length dystrophin gene therapy, which presents a significant advancement in the effective treatment of muscular dystrophy [Counsell, at the abstract].

Claim 23 is rendered prima facie obvious because Galy taught the syncytin-1 receptor detected on the surface of a transduced cell, suggesting that the syncytin was on the surface of the lentiviral vector [0111].
Claim 33 is rendered prima facie obvious because Galy taught administration by injection [0050, 0064].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CELESTE A RONEY/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1]  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.